Title: Nathaniel Pendleton to William P. Van Ness, 16 July 1804
From: Pendleton, Nathaniel
To: Van Ness, William P.



New York. July 16, 1804½ After one.
Dear Sir

It will not be possible for me to give you another opportunity of seeing the Statement, before it is printed. Arrangements were made to have it appear this day, reserving a few lines of addition for your examination until after the hour you mentioned; as to which too we had before conversed. I have added in explicit terms the reason assigned by you for not having received the last paper I offered you from Genl. H—. I could by no means consent to omit the paper I read to you, as you seem to desire; as you must have supposed it was deemed particularly material by having been put into writing.
I trust you will find no reason to complain of any want of accuracy or precision in the publication I have authorised.
I have the honor to be Sir,   Your Obed Servt.

Nathl: Pendleton
William P Van Ness Esq

 